DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see applicant remarks, filed 04/05/2021, with respect to claims 21-41 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-20 are canceled.
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record are Baran et al. (US20170085867) (hereinafter Baran) in view of van Laack (US20170330383).  They disclose a method for presenting content related to a destination to a user on a transparent surface of a vehicle, the method comprising: identifying a first physical object and providing an initial distance of the first physical object from the vehicle at a first time (see Baran 0199-0217, 0266-0272; distance of object relative to display screen).
gathering virtual content corresponding to the first physical object (see Baran 0199-0217, 0266-0272; object relative to display screen).
(see Baran 0266-0269, Van Laack 0044-0055).
However the prior arts of record individually nor in combination explicitly disclose generating an initial presentation of the virtual content based on the initial distance of the first physical object from the vehicle, the virtual content being a directional indicator indicating a direction to a destination from the physical object; determining an updated distance of the first physical object from the vehicle at a second time later than the first time, generating an updated presentation of the virtual content based on the updated distance of the first physical object from the vehicle and presenting the updated presentation of the virtual content on the transparent surface of the vehicle and wherein the initial distance of the first physical object from the vehicle is determined using map data related to the first physical object, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483